Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 1 of 12 PageID #: 1



IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_________________________________________
Delfina Flores,                           §
                                          § Case No._________________________
            Plaintiff,                    §
                                          §
  --- against ---                         §
                                          §
Paul J. Hooten, and                       §
Paul J. Hooten & Associates, PLLC         §

           Defendants.

                 ORIGINAL COMPLAINT AND JURY DEMAND

      Plaintiff Delfina Flores brings suit against a debt collection law firm Paul J.

Hooten & Associates, PLLC and its principal Paul J. Hooten (collectively “Hooten”)

for violating the Fair Debt Collections Practices Act, 15 U.S.C § 1692 et seq., false

representing there was an existing judgment against Ms. Hooten; using that false

representation to restrain and execute on Ms. Flores’ joint bank account with her

daughter; restraining exempt funds in the bank account; ansd refusing to release

the same despite notice of the same.

                             JURISDICTION AND VENUE

1.    The Court has federal question jurisdiction over the lawsuit because the

action arises under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.,

(“FDCPA”). Jurisdiction of the Court arises under 15 U.S.C. § 1692k (d) and 28

U.S.C. § 1331 because this dispute involves predominant issues of federal law under

the FDCPA.


                                          1
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 2 of 12 PageID #: 2



2.      Venue in this District is proper because all or a substantial part of the events

or omissions giving rise to the claims in this action occurred in Queens County, New

York.

                                       PARTIES

3.      Plaintiff, Delfina Flores, is a natural person who resides in Queens County,

New York. She is a “consumer” as defined by 15 U.S.C. §1692a(3) because Ms.

Flores had allegedly owed medical debt, which constitutes a “debt” under 15 U.S.C.

§ 1692a(5).

4.       Defendant Paul J. Hooten (“Mr. Hooten”) is a debt collection attorney whose

principle place of business is 5505 Nesconset Highway, Suite 203, Mt. Sinai, New

York, 11766. Mr. Hooten attempts to collect putative consumer debts, including

putative dental bills, by filing hundreds of collection lawsuits and sending out

hundreds of collection letters. The court filings and letters go out under the

(putative) personal signature of Mr. Hooten.        Therefore Mr. Hooten is a debt

collector as defined under 15 U.S.C. § 1692a(6) because he uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which

is the collection of any debts. Further, Mr. Hooten is a debt collector because he

regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.

5.       Defendant Paul J. Hooten & Associates, PLLC (“the PLLC”) is apparently

the undisclosed corporate entity the Mr. Hooten uses as his law firm. The PLLC is

                                            2
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 3 of 12 PageID #: 3



not listed on any of the court filings. However, the address Mr. Hooten lists on his

court filings as his office is the same address used for the PLLC with the NY

Secretary of State to mail process. Mr. Hooten is the principal of the PLLC, and that

he acting on behalf of the PLLC in the collection lawsuit. Therefore the PLLC is a

debt collector as defined under 15 U.S.C. § 1692a(6) because it uses any

instrumentality of interstate commerce or the mails in any business the principal

purpose of which is the collection of any debts. Further, the PLLC is a debt collector

because it regularly collects or attempts to collect, directly or indirectly, debts owed

or due or asserted to be owed or due another.

6.    In any event, Mr. Hooten is liable for his own misconduct irrespective of

whether it was taken on behalf of the PLLC. Therefore, this complaint will

reference them jointly and severally as “Hooten” or the “Hooten Defendants.”

7.    Alliance is the (putative) judgment creditor on whose behalf Hooten used a non-

existent judgment to restrain and execute on the joint bank account Ms. Flores’ and

her daughter.

8.    Hooten, the attorney for Alliance, acted as the agent of Alliance and within the

course and scope of that agency.

                              FACTUAL ALLEGATIONS
     Background: Ms. Flores complies with a stipulation to settle an alleged debt

9.    In 2006, Delfina Flores had a root canal performed by the dental office of

Alliance Dental, P.C. (“Alliance”).

                                           3
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 4 of 12 PageID #: 4



10.   Ms. Flores had Alliance perform the root canal based on the express (and false)

representation of Alliance that the procedure would be covered by her insurance.

11.   Ms. Flores never received a bill or an explanation for the charges.

12.   On February 1, 2008, Alliance, through their attorney Hooten, filed an action in

Queens County captioned Alliance Dental, P.C. v. Delfina Flores, CV-016292-08/QU,

seeking to collect on the bill for a procedure it had expressly (mis)represented to Ms.

Flores would be covered by insurance. See Exhibit A (Summons and Complaint).

13.   On June 27, 2008, Hooten entered a default judgment on behalf of Alliance

against Delfina Flores.

14.   On January 12, 2009, Ms. Flores filed an order to show cause to vacate the

default judgment. See Exhibit B (January 12, 2009 Order to Show Cause).

15.   On January 22, 2009, Ms. Flores and Alliance entered into a stipulation

vacating the default judgment and lifting all restraints. See Exhibit C (Stipulation of

Settlement).

16.   In the January 22, 2009 Stipulation of settlement, Ms. Flores agreed to pay

Alliance a total of $1,000 by mailing to Hooten ten monthly payments of $100. Id.

17.   Ms. Flores fully and timely complied with her payment plan obligations under

the settlement.


      Hooten used a non-existent judgment restrain and restrain exempt funds

18.   On or about November 21, 2017 -- approximately 8 years after Ms. Flores
                                          4
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 5 of 12 PageID #: 5



completed the payments per the stipulation – Hooten restrained all of the funds

($4,769.48) in Ms. Flores’ joint TD Bank accounts account with her daughter.

19.   Ms. Flores received a letter from Hooten dated November 22, 2017, stating “our

office has sent an information subpoena and restraining notice to your bank.” See

Exhibit D (November 22, 2017 Notice of Restraint). The letter threatened, “if you do

not contact us to resolve this matter, we may be forced to obtain a court order and/or

have the sheriff seize the funds in your account.” In addition Hooten represented,

“Either of these options could add further expense to you.”

20.   Ms. Flores received an information subpoena and bank restraint from Alliance’s

attorney, Hooten, saying they had restrained the bank account as a result of the (non-

existent) judgment. At the time Ms. Flores did not know that Hooten had never

actually entered a judgment. Ms. Flores believed what Hooten and the bank had said:

Hooten (somehow) obtained a judgement against her.

21.   Ms. Flores had two joint accounts with her daughter at TD Bank. Her daughter

had her wages direct deposited into one of these accounts.

22.   TD Bank mailed a notice dated November 21, 2017 to Ms. Flores and her

daughter. See Exhibit E (November 21, 2017 TD Bank Notice). The letter was in an

envelope post marked November 22, 2017. TD Bank stated that because it had

received a Garnishment Order it was “required to comply” and deducted $1,389.22

from one account and $615.26 from the other, for a total amount of $2,004.48. TD

Bank stated it placed those funds in a “separate holding account.” TD Bank stated the

                                           5
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 6 of 12 PageID #: 6



amount of the Garnishment Order was $2,889.94. Lastly, the letter stated the

Garnishment Order resulted in the bank deducting a $125 processing fee, and that the

account still may be additional fees to come.

23.   $2,640.00 was left in the joint savings account that Ms. Flores and her

daughter had with TD Bank. No funds were left in the joint checking account that Ms.

Flores and her daughter had with TD Bank.

24.   Moreover, because of Hooten, TD Bank froze the entire amount in the bank

account, including an additional $559.55 deposited during December. Those additional

deposits were from wages from Ms. Flores’ daughter which are not (legally) subject to

restraint because they were wages deposited within the prior 60 days; and, most

importantly, there was no judgment against Ms. Flores.

Ms. Flores is forced to repeatedly go to Court pro se to remove bank restraint

25.   Ms. Flores was shocked and scared when her joint bank account with her

daughter was restrained. She did not understand how the account could be restrained

given her compliance with the stipulation of settlement.

26.   Ms. Flores had initially thought that there was in fact a judgment against her.

Ms. Flores thought that Hooten may had (falsely) contended she had missed a

payment, (falsely) contended he had sent her a notice of breach, and entered judgment

on the stipulation.

27.   Time and time again, Ms. Flores, pro se, went to Court, trying desperately to

navigate the Court system to have her and her daughter’s bank account restraint.
                                           6
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 7 of 12 PageID #: 7



28.     On December 4, 2017, Ms. Flores, pro se, filed her second1 Order to Show

Cause. See Exhibit F (December 4, 2017 Order to Show Cause) It was difficult for Ms.

Flores to determine, given that she had completed her payments and there was no

judgment on the record, exactly what she had to do to remedy the problem. Her

confusion and lack of legal expertise unfortunately led the Honorable Terence

O’Connor to deny to her December 4, 2017 OSC for failure to attach proof of payment.

However Judge O’Connor granted Ms. Flores leave to renew the motion if she

attached proof of payment.

29.     Ms. Flores filed her third OSC on or about December 28, 2017. See Exhibit G

(December 28, 2017 Order to Show Cause). This OSC was denied by the Honorable

Sally Unger because there was no reference to the OSC filed on December 4, 2017.

Again, Ms. Flores’ ability to navigate this bizarre circumstance, one even counsel

would be confused by, was understandably limited as a pro se defendant.

30.     On January 10, 2018, now with assistance from the New York Legal Assistance

Group, Ms. Flores filed her fourth OSC. See Exhibit H (January 10, 2018 Order to

Show Cause).

31.     It took three separate trips to court just to get a date for the withdrawal of an

illegal bank restraint based on a supposed judgment which did not even appear in the

court records and of which Ms. Flores was never given notice.

32.      Ms. Flores did not receive, and on information and belief Defendants never


1 Technically Ms. Flores filed her first OSC back in 2009, when she vacated a default judgment and entered into a
stipulation to make payments.
                                                         7
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 8 of 12 PageID #: 8



sent, the required 10 day notice, nor any other notice that they were about to enter a

default judgment due to the alleged breach of the payment agreement, per the

settlement agreement.

33.   The case file does not show that a second judgment was entered. See Exhibit I

(Case Summary).

34.   Defendants sought the full amount of this “judgment,” despite the settlement

agreement having stipulated that upon default, the previous payments would be

credited. See Exhibit C (Stipulation of Settlement).

35.   On January 24, 2018, the judgment was finally vacated and all restraints were

lifted. See Exhibit J (Stipulation of Discontinuance).

36.   After two months and four trips to Court, Ms. Flores was ultimately able to

determine that Hooten in fact had no judgment against her and to get the accounts

released.

 Defendants’ baseless assault on the finances of Ms. Flores and her daughter caused
                                    severe harm

37.   Ms. Flores is precisely the type of vulnerable consumer the FDCPA was

designed to protect. She faithfully entered into and made payments on a settlement

agreement, only to have Allied and Hooten violate their own obligations under that

agreement.

38.   Defendants’ conduct caused Ms. Flores to sustain actual damages including

out-of-pocket expenses to investigate her case and the loss of countless days of work


                                            8
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 9 of 12 PageID #: 9



shuffling back and forth to CLARO, Queens Civil Court, Washington Mutual and

Ponce de Leon Bank, and meetings and consultation with attorneys.

39.   Defendants’ conduct has also caused Ms. Flores to experience severe emotional

and mental pain and anguish, embarrassment and humiliation.

40.   The defendants’ unlawful conduct caused significant familial strain for Ms.

Flores. At the time her joint account with her daughter was frozen, both her husband

and daughter were upset and angry at her. Ms. Flores and her husband had to lend

their daughter money due to the frozen account. Having her family upset with her

when she had made the payments was anxiety-inducing. She could not sleep, staying

up all night, her thoughts racing about what the Defendants did to her and worrying

about her daughter.

41.   Ms. Flores’s stress was so severe that within one week of learning about the

bank restraint she popped a blood vessel in her eye. It was painful and red for at least

a week.

42.   Although Ms. Flores was ultimately able to get the funds returned, minus

various fees incurred along the way, she is just starting to get her life back together

and repair the strain on her relationships with her husband and daughter.

43.   Mr. Hooten was acting as the agent of Alliance in seeking to collect the non-

existent default judgment. Mr. Hooten was acting within the course and scope of his

agency.   Therefore Alliance is jointly and severally liable for the conduct of Mr.

Hooten.

                                           9
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 10 of 12 PageID #: 10



                      FIRST CLAIM FOR RELIEF
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                       (AS TO HOOTEN ONLY)

44.    Plaintiff repeats and realleges each and every allegation set forth in the

above paragraphs of this complaint as if fully set forth herein.

45.    The purpose of the FDCPA is “to eliminate abusive debt collection practices

by debt collectors, to insure that debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantages, and to promote consistent

State action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692

(e); see also Hamilton v. United Healthcare of La., Inc. 310 F.3d 385, 392 (5th Cir.

2002) (“Congress, through the FDCPA, has legislatively expressed a strong public

policy disfavoring dishonest, abusive, and unfair consumer debt collection practices,

and clearly intended the FDCPA to have a broad remedial scope.”).

46.    Congress designed the FDCPA to be enforced primarily through private

parties-such as plaintiff-acting as “private attorneys general.” See S. Rep. No. 382,

95th Con,. 1st Sess. 5, (“[t]he committee views this legislation as primarily self-

enforcing; consumers who have been subject to debt collection abuses will be

enforcing compliance”); and Jacobson v. Healthcare Fin. Servs., 516 F.3d 85, 91 (2d

Cir. 2008) (“[i]n this way, the FDCPA enlists the efforts of sophisticated consumers

like [plaintiff] as ‘private attorneys general’ to aid their less sophisticated

Counterparts, who are unlikely themselves to bring suit under the Act, but who are

assumed by the Act to benefit from the deterrent effect of civil actions brought by

others.”).
                                          10
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 11 of 12 PageID #: 11



47.   The actions of Mr. Hooten enumerated above constitute an attempt to collect

a debt or were taken in connection with an attempt to collect a debt within the

meaning of the FDCPA.

48.   Mr. Hooten violated the following sections of the FDCPA: 15 U.S.C. §§ 1692e

and 1692f. By way of example and not limitation Defendant violated the FDCPA by

taking the following actions in an attempt to collect a debt or in connection with an

attempt to collect a debt: using false, deceptive or misleading representations or

means; misrepresenting the character, amount, or legal status of the debt;

misrepresenting the services rendered or compensation which may be lawfully

received; the false representation or implication that any individual is an attorney

or that any communication is from an attorney; threatening to take and actually

taking an action prohibited by law; communicating or threatening to communicate

to any person credit information which is known or which should be known to be

false; using any false, deceptive or misleading representations or means; using

unfair or unconscionable means; and collecting or seeking to collect any amount

(including any interest, fee, charge, or expense incidental to the principal

obligation) unless such amount is expressly authorized by the agreement creating

the debt or permitted by law.

                                 JURY DEMAND.

54.   Plaintiff demands a trial by jury.

                                      PRAYER

                                           11
Case 1:18-cv-05848-ILG-RML Document 1 Filed 10/18/18 Page 12 of 12 PageID #: 12



55.         WHEREFORE, Plaintiff requests the following relief:

      a.    A declaration that Defendants have committed the violations of law

      alleged in this action;

      c.    Actual damages,;

      d.    Statutory damages under 15 U.S.C. § 1692k;

      e.    An order awarding disbursements, costs, and attorneys’ fees under 15

      U.S.C. § 1692k;

      f.    Prejudgment and post judgment interest as allowed by law;

      g.    All other relief, in law and in equity, both special and general, to which

      Plaintiff may be justly entitled.

DATED: New York, New York
      October 18, 2018

                /s/

      Ahmad Keshavarz
      The Law Office of Ahmad Keshavarz
      16 Court St., 26th Floor
      Brooklyn, NY 11241-1026
      Phone: (718) 522-7900
      Fax: (877) 496-7809
      Email: ahmad@NewYorkConsumerAttorney.com




                                          12
